
	

114 HR 3281 IH: To authorize the purchase of a small parcel of Natural Resources Conservation Service property in Riverside, California, by the Riverside Corona Resource Conservation District, and for other purposes.
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3281
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Mr. Calvert (for himself and Mr. Takano) introduced the following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To authorize the purchase of a small parcel of Natural Resources Conservation Service property in
			 Riverside, California, by the Riverside Corona Resource Conservation
			 District, and for other purposes.
	
	
 1.FindingsCongress finds as follows: (1)Since 1935, the United States has owned a parcel of land in Riverside, California, consisting of approximately 8.75 acres, more specifically described in section 2(a) (in this section referred to as the property).
 (2)The property is under the jurisdiction of the Department of Agriculture and has been variously used for research and plant materials purposes.
 (3)Since 1998, the property has been administered by the Natural Resources Conservation Service of the Department of Agriculture.
 (4)Since 2002, the property has been co-managed under a cooperative agreement between the Natural Resources Conservation Service and the Riverside Corona Resource Conservation District, which is a legal subdivision of the State of California under section 9003 of the California Public Resources Code.
 (5)The Conservation District wishes to purchase the property and use it for conservation, environmental, and related educational purposes.
 (6)As provided in section 2, the purchase of the property by the Conservation District would promote the conservation education and related activities of the Conservation District and result in savings to the Federal Government.
			2.Land purchase, Natural Resources Conservation Service property, Riverside County, California
 (a)Purchase authorizedThe Secretary of Agriculture shall sell and quitclaim to the Riverside Corona Resource Conservation District (in this section referred to as the Conservation District) all right, title, and interest of the United States in and to a parcel of real property, including improvements thereon, that is located at 4500 Glenwood Drive in Riverside, California, consists of approximately 8.75 acres, and is administered by the Natural Resources Conservation Service of the Department of Agriculture. As necessary or desirable to facilitate the purchase of the property under this section, the Secretary or the Conservation District may survey all or portions of the property.
 (b)ConsiderationAs consideration for the purchase of the property under this section, the Conservation District shall pay to the Secretary of Agriculture an amount equal to the appraised value of the property.
 (c)Deposit and use of considerationThe amounts received as consideration under subsection (b) may be credited to the applicable appropriation of the Natural Resources Conservation Service for conservation operations in California and shall remain available, without further appropriation, until expended as the Secretary of Agriculture may direct.
 (d)Prohibition on reservation of interestThe Secretary of Agriculture shall not reserve any future interest in the property to be conveyed under this section, except such interest as may be acceptable to the Conservation District.
 (e)Hazardous substancesNotwithstanding section 120(h) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)) or the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.), in the case of the property purchased by the Conservation District under this section, the Secretary of Agriculture shall be only required to meet the disclosure requirements for hazardous substances, pollutants, or contaminants, but shall otherwise not be required to remediate or abate any such releases of hazardous substances, pollutants, or contaminants, including petroleum and petroleum derivatives.
			(f)Cooperative authority
 (1)Leases, contracts, and cooperative agreements authorizedIn conjunction with, or in addition to, the purchase of the property by the Conservation District under this section, the Secretary of Agriculture may enter into leases, contracts and cooperative agreements with the Conservation District.
 (2)Sole sourceNotwithstanding sections 3105, 3301, and 3303 to 3305 of title 41, United States Code, or any other provision of law, the Secretary may lease real property from the Conservation District on a noncompetitive basis.
 (3)Non-exclusive authorityThe authority provided by this subsection is in addition to any other authority of the Secretary.  